DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to Amendments/Remarks filed on September 08, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10, 15-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0294921 A1 to Viswanathan et al. (“Viswanathan”) in view of U.S. Patent Application Publication No. 2002/0117695 A1 to Borges et al. (“Borges”).							As to claim 1, although Viswanathan discloses a semiconductor structure, comprising: a crystalline substrate (202); a single crystalline semiconductor layer (204) grown on the substrate (202); a heat generating semiconductor device (100) formed on a portion of the crystalline semiconductor layer (204) (See Fig. 1, Fig. 2, Fig. 3, Fig. 4, ¶ 0012, ¶ 0013, ¶ 0014, ¶ 0015, ¶ 0016, ¶ 0028, ¶ 0030, ¶ 0031), Viswanathan does not further disclose wherein the substrate has an aperture in a selected portion thereof disposed under the heat generating semiconductor device, the aperture extending from a bottom portion of the substrate to the single crystalline semiconductor layer; and single crystalline or polycrystalline thermally heat conductive material disposed in the aperture, such material filling the aperture and extending from the bottom of the substrate, to and in direct contact with, the semiconductor layer, wherein a bottom of the thermally heat conductive material is flush with the bottom of the substrate.			However, Borges does disclose wherein the substrate (14) has an aperture (24) in a selected portion thereof disposed under the heat generating semiconductor device (12), the aperture (24) extending from a bottom portion (20) of the substrate (14) to the single crystalline semiconductor layer (16); and single crystalline or polycrystalline thermally heat conductive material (22) disposed in the aperture (24), such material (22) filling the aperture (24) and extending from the bottom (20) of the substrate (14), to and in direct contact with, the semiconductor layer (16), wherein a bottom of the thermally heat conductive material (22) is flush with the bottom (20) of the substrate (14) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0029, ¶ 0031, ¶ 0032, ¶ 0033, ¶ 0034, ¶ 0036, ¶ 0037, ¶ 0039, ¶ 0040, ¶ 0041, ¶ 0042).										In view of the teaching of Borges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Viswanathan to have wherein the substrate has an aperture in a selected portion thereof disposed under the heat generating semiconductor device, the aperture extending from a bottom portion of the substrate to the single crystalline semiconductor layer; and single crystalline or polycrystalline thermally heat conductive material disposed in the aperture, such material filling the aperture and extending from the bottom of the substrate, to and in direct contact with, the semiconductor layer, wherein a bottom of the thermally heat conductive material is flush with the bottom of the substrate because having the aperture filled with polycrystalline thermally heat conductive material extended to the buffer semiconductor layer and under the heat generating semiconductor device allows heat to be dissipated more efficiently (See ¶ 0033, ¶ 0041, ¶ 0042).													As to claim 2, Viswanathan further discloses wherein the substrate (202) is silicon or silicon carbide (See ¶ 0015).								As to claim 3, Viswanathan further discloses wherein the heat generating semiconductor device (100) is a transistor (See ¶ 0009).						As to claim 4, Viswanathan further discloses wherein the semiconductor layer (204) is a Group III-nitride (See ¶ 0015).								As to claim 5, Viswanathan in view of Borges further discloses wherein the single crystalline or polycrystalline is a thermally heat conductive material (22) disposed in the aperture (24) (See Borges Fig. 3, ¶ 0039, ¶ 0041, ¶ 0042).				As to claim 6, Viswanathan in view of Borges further discloses wherein the single crystalline or polycrystalline is chemically vapor deposited diamond, Nanocrystalline diamond (NCD), sintered diamond powder, carbon nanotube, graphene, or a combination thereof (See Borges Fig. 3, ¶ 0039, ¶ 0041, ¶ 0042).				As to claim 7, Viswanathan in view of Borges further discloses wherein the single crystalline or polycrystalline thermally heat conductive material (22) is electrically non-conducting (See Borges Fig. 3, ¶ 0039, ¶ 0041, ¶ 0042) (Notes: the material is met).													As to claim 9, Viswanathan further discloses wherein the heat generating semiconductor device (100) is a transistor (See ¶ 0009).						As to claim 10, Viswanathan further discloses wherein the semiconductor layer (204) is a Group III-nitride (See ¶ 0015).								As to claim 15, although Viswanathan discloses a semiconductor structure, comprising: a crystalline substrate (202); a single crystalline semiconductor layer (204) grown on the substrate (202); a heat generating semiconductor device (100) formed on a portion of the single crystalline layer (204) (See Fig. 1, Fig. 2, Fig. 3, Fig. 4, ¶ 0012, ¶ 0013, ¶ 0014, ¶ 0015, ¶ 0016, ¶ 0028, ¶ 0030, ¶ 0031), Viswanathan does not further disclose wherein the substrate has an aperture in a selected portion thereof disposed under a heat generating portion of the heat generating semiconductors device generating the most heat, the aperture extending from a bottom portion of the substrate to the single crystalline semiconductor layer; and single crystalline or polycrystalline thermally heat conductive material disposed in the aperture, such material filling the aperture and extending from the bottom of the substrate, to and in direct contact with, the semiconductor layer, wherein a bottom of the thermally heat conductive material is flush with the bottom of the substrate.									However, Borges does disclose wherein the substrate (14) has an aperture (24) in a selected portion thereof disposed under a heat generating portion of the heat generating semiconductors device (12) generating the most heat, the aperture (24) extending from a bottom portion (20) of the substrate (14) to the single crystalline semiconductor layer (16); and single crystalline or polycrystalline thermally heat conductive material (22) disposed in the aperture (24), such material (22) filling the aperture (24) and extending from the bottom (20) of the substrate (14), to and in direct contact with, the semiconductor layer (16), wherein a bottom of the thermally heat conductive material (22) is flush with the bottom (20) of the substrate (14) (See Fig. 1, Fig. 2, Fig. 3, ¶ 0029, ¶ 0031, ¶ 0032, ¶ 0033, ¶ 0034, ¶ 0036, ¶ 0037, ¶ 0039, ¶ 0040, ¶ 0041, ¶ 0042).											In view of the teaching of Borges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Viswanathan to have wherein the substrate has an aperture in a selected portion thereof disposed under a heat generating portion of the heat generating semiconductors device generating the most heat, the aperture extending from a bottom portion of the substrate to the single crystalline semiconductor layer; and single crystalline or polycrystalline thermally heat conductive material disposed in the aperture, such material filling the aperture and extending from the bottom of the substrate, to and in direct contact with, the semiconductor layer, wherein a bottom of the thermally heat conductive material is flush with the bottom of the substrate because having the aperture filled with polycrystalline thermally heat conductive material extended to the buffer semiconductor layer and under the heat generating semiconductor device allows heat to be dissipated more efficiently (See ¶ 0033, ¶ 0041, ¶ 0042).					As to claim 16, Viswanathan further discloses wherein the substrate (202) is silicon or silicon carbide (See ¶ 0015).								As to claim 17, Viswanathan further discloses wherein the heat generating semiconductor device (100) is a transistor (See ¶ 0009).						As to claim 18, Viswanathan further discloses wherein the semiconductor layer (204) is a Group III-nitride (See ¶ 0015).								As to claim 19, Viswanathan in view of Borges further discloses wherein the single crystalline or polycrystalline material (22) is a thermally heat conductive material (22) disposed in the aperture (24) (See Borges Fig. 3, ¶ 0039, ¶ 0041, ¶ 0042).			As to claim 20, Viswanathan in view of Borges further discloses wherein the thermally heat conductive material (22) is synthetic diamond, graphene, or a combination thereof (See Borges Fig. 3, ¶ 0039, ¶ 0041, ¶ 0042).					As to claim 24, Viswanathan in view of Borges discloses further comprising an electrically conductive layer (147, 201) grounding a source contact (140) of the transistor (100) wherein the bottom (20) of the substrate (202/14) and the bottom of the thermally heat conductive material (22) are each in direct contact with the electrically conductive layer (147, 201), wherein the electrically conductive layer (147, 201) is in direct contact with the semiconductor layer (204) (See Viswanathan Fig. 3, ¶ 0028, ¶ 0030, ¶ 0031 and Borges Fig. 3).										Further regarding claims 6 and 20, the limitation “is chemically vapor deposited, synthetic” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).		The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).	
Response to Arguments
Applicant's arguments with respect to claims 1 and 15 have been considered but
are moot in view of the new ground(s) of rejection.

Conclusion
Non-patent literature made of record is considered pertinent to Applicants’ disclosure: Solids, Liquids and Gases - Thermal Conductivities by The Engineering ToolBox.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815